Citation Nr: 0926161	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-36 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV).

2.  Basic eligibility for non-service connected pension 
benefits.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, in which service connection for 
HIV was denied, and the Veteran was found ineligible for non-
service connected pension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows the Veteran served on active duty from July 
1980 to July 1983.  Thereafter, he served in the National 
Guard until 1998, but his dates of active duty and inactive 
duty have not been verified.

The Veteran avers he was diagnosed with HIV prior to his 
separation from the National Guard and that he was separated 
as a result of this clinical result.  Service connection may 
be awarded for a disease or injury that is sustained during a 
period of active duty for training.  See 38 C.F.R. § 3.6, 
3.303.

In addition, the Veteran's eligibility for non-service 
connected pension is based on the record currently showing 
that he does not have the requisite active service during a 
time of war.  However, the Veteran served with the National 
Guard through 1998.  It is possible that he was recalled or 
did otherwise perform the requisite active service during the 
Persian Gulf War.  See 38 C.F.R. § 3.3.

Without his service personnel records or other acceptable 
verification of service, it is not possible to adjudicate 
these claims.  

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of the veteran's 
reserve, guard, and active service.

2.  Make another attempt to obtain the 
Veteran's active service medical records.  
Make all attempts to reconstruct missing 
or lost records, in keeping with 
provisions used to reconstruct records in 
"fire-related" missing records.  

Perform all follow up indicated, document 
negative responses, and refer to the 
service department for assistance where 
necessary.

If the records cannot be found, inform 
the Veteran so that he may attempt to 
obtain them on his own.

3.  Obtain the veteran's complete service 
personnel file for all periods of his 
service, to include copies of evaluation 
reports, orders, any and all 
administrative remarks, point capture 
sheets, and any and all administrative 
proceedings.  Make all attempts to 
reconstruct missing or lost records, in 
keeping with provisions used to 
reconstruct records in "fire-related" 
missing records.  

Perform all follow up indicated, document 
negative responses, and refer to the 
service department (including the State 
Adjutant General's Office) for assistance 
where necessary.

If the records cannot be found inform the 
Veteran so that he may attempt to obtain 
them on his own.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for HIV and for basic eligibility for 
non-service connected pension benefits, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.   Kutscherousky v. West, 12 Vet. App 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

